                                                                                 SO ORDERED.

FORM eunclmfd                                                                    Dated: February 21, 2019




                                                                                 Daniel P. Collins, Bankruptcy Judge
                                                                                 _________________________________




                           UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF ARIZONA

In re:                                                      Case No.: 2:09−bk−18453−DPC

   ROBERT F. KRAMER                                         Chapter: 7
   10433 N. 48TH PL.
   PARADISE VALLEY, AZ 85253
   SSAN: xxx−xx−6449
   EIN:

   ANN M. KRAMER
   10433 N. 48TH PL.
   PARADISE VALLEY, AZ 85253
   SSAN: xxx−xx−7872
   EIN:

Debtor(s)


                      ORDER APPROVING APPLICATION FOR UNCLAIMED FUNDS



For good cause,
IT IS HEREBY ORDERED that the application for unclaimed funds is APPROVED. The clerk may disburse funds in
the amount of $6,102.14 to the applicant named below.

Name of Claimant:
HARVEY GOULD

Applicant's Name and Address:
HARVEY GOULD
C/O DILKS & KNOPIK, LLC
35308 SE CENTER STREET
SNOQUALMIE, WA 98065−9216
(check will be sent to this address)

The court's financial records indicate that funds in the amount listed above are being held for the claimant named
above.

Date: 2/21/19              Deputy Clerk: J. PIERSON




    Case 2:09-bk-18453-DPC             Doc 100 Filed 02/21/19 Entered 02/21/19 13:21:52                     Desc
                                        Main Document Page 1 of 1
